HABALSON, J.
— The plaintiff’s own evidence establishes her contributory negligénce to the injury she received.
Without any warning to the conductor or other employe of the Bailroad Company, that she had not gotten off tíre train, at her destination, and had not had time to do so, she attempted and did alight, — because, as she said, “she did not want to be carried by Brewton,” — at a time, when she did not know, as she admits, how fast the train was moving, but when, it seems, it was fast enough to do her the damage of which she complains. Common prudence would have dicta*326tecl to her, to remain aboard, after the train had been put in motion. If the conductor was at fault, as she complains he was, in uot having tarried long enough for her, being reasonably diligent, to get off, he was legally bound, at her request, to stop, return and put her off, or, in default, the company would have been responsible to her for the damage it did her. When she attempted, therefore, to alight, under the circumstances detailed by her, she herself took the risk of the peril involved in the venture. She, better than any one else, saw how fast the train was running, at the time; (for no one saw her get off, so far as it appears) and, better than any other person, she knew whether, in her enfeebled condition, she could make the leap ; and, without reference to the negligence of the railroad company, admitting it was guilty of some fault, she can not be allowed to recover for for injuries unintentioally, and not wantonly done her by the company, which her own reckless negligence contributed immediately to bring upon her. — Central R. R. & B. Co. v. Letcher, 69 Ala. 106; Birmingham Union Railway Co. v. Smith, 90 Ala. 63; S. & N. Ala. R. R. Co. v. Schaufler, 75 Ala. 136.
The general affirmative charge, in favor of defendant, should have been given, and the motion for a new trial granted.
Reversed and remanded.